Citation Nr: 1539586	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  09-38 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral eye and vision disorders, including incipient cataracts, blepharitis, dry eyes, ocular hypertension, presbyopia, astigmatism, and hyperopia. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from June 1976 to September 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  This case is under the jurisdiction of the RO in St. Petersburg, Florida.  The Board reopened this claim in July 2012, and remanded it in July 2012 and July 2014 for further development.  

The Veteran testified at a hearing before the undersigned in January 2011.  A transcript is of record. 


FINDING OF FACT

The Veteran's incipient cataracts, blepharitis, dry eyes, and ocular hypertension were not caused by exposure to exposure to non-ionizing radiation from duties working with radar equipment, or by any disease or injury during active service; his astigmatism, hyperopia, and presbyopia are refractive errors and thus not disabilities eligible for service connection compensation benefits. 


CONCLUSION OF LAW

The criteria for service connection of bilateral eye and vision disorders, including incipient cataracts, blepharitis, dry eyes, ocular hypertension, astigmatism, hyperopia, and presbyopia are not satisfied.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Procedural Due Process

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

A February 2007 letter provided all notice required under the VCAA.  It notified the Veteran of the elements of service connection, the types of evidence that could support the claim, and the allocation of responsibilities between the Veteran and VA for obtaining relevant records and other evidence on his behalf.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).  The letter was followed by adequate time for the Veteran to submit information and evidence before the initial decision in this case.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007). 

Concerning the duty to assist, the Veteran's service treatment records (STRs), service personnel records, VA treatment records, post-service military treatment facility (MTF) records, and private treatment records identified by him have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  

An adequate VA examination was performed in August 2013 with a supplemental opinion provided in May 2015.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The examination report and opinions include a review of the Veteran's medical history, the findings on examination, and supporting explanations that can be weighed against contrary opinions, such that the Board is able to make a fully informed decision.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an adequate opinion must support its conclusion with an analysis that can be weighed against contrary opinions); see also Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion even when the rationale does not explicitly 'lay out the examiner's journey from the facts to a conclusion'") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)); Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that the Board is "entitled to assume" the competency of a VA examiner without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  Accordingly, the examination and opinion are adequate for the purposes of this decision.  

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

The Board remanded this claim in July 2012 and July 2014 with instructions to obtain a VA examination and supplemental opinion responsive to the issues specified in its directives, to associate outstanding recent VA treatment records with the file, to obtain a copy of an April 2010 eye examination from Wal-Mart, and to send the Veteran a letter requesting him to identify any additional pertinent VA or private records.  All these development actions have been accomplished.  Accordingly, the Board finds substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).

The Veteran testified at a hearing before the undersigned in January 2011.  Under 38 C.F.R. § 3.103(c)(2) (2015), the hearing officer has the responsibility to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the hearing officer has two duties under § 3.103(c)(2).  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id. at 496-97.

At the hearing, the Veteran had an opportunity to provide testimony in support of his claim, facilitated by questioning from the undersigned.  The Veteran did not raise any new issues at the hearing requiring further development except on the issue of whether his eye disorders may be related to non-ionizing radiation exposure from working with radar equipment.  The Board undertook additional development after the hearing was conducted on this exact issue.  Specifically, it arranged for a VA examination and opinion to address whether any of the Veteran's eye disorders were caused by in-service non-ionizing radiation exposure from working with radar equipment or otherwise had their clinical onset in service.  See id. at 498-99 (finding that any deficiencies in discharging the hearing officer's duties under § 3.103(c)(2) were rendered harmless by otherwise developing the record).  As discussed above, an adequate VA examination and opinion has been provided on these issues.  There is no indication that any outstanding evidence might exist that would provide additional support for the claim.  See id.  Given the above development, in addition to the Veteran's testimony at the hearing and the evidence in the claims file, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error concerning the hearing officer's duties under § 3.103(c)(2).  See Bryant, 23 Vet. App. at 498 (holding that the rule of prejudicial error applies to the hearing officer's duties); see also Sanders, 556 U.S. at 407, 410.


II. Analysis

The Veteran claims entitlement to service connection for bilateral eye disorders, including diagnosed incipient cataracts, blepharitis, dry eyes, ocular hypertension, presbyopia, astigmatism, and hyperopia.  Specifically, he contends that they were caused by non-ionizing radiation exposure from working with radar equipment as part of his military occupational specialty (MOS) in ground surveillance, as stated in his January 2011 hearing testimony and a June 2015 written statement.  He also contends that service connection is warranted for his refractive errors as they manifested during service.  For the following reasons, the Board finds that service connection is not established. 

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

With regard to the Veteran's astigmatism or hyperopia, which the May 2015 VA examination report clarifies are synonymous terms for the same refractive error, and presbyopia, service connection cannot be granted as a matter of law, as these are refractive errors of the eye.  Specifically, congenital or developmental defects, including refractive errors of the eyes, are not "diseases or injuries" for disability compensation purposes under VA law.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007).  Myopia, astigmatism, and presbyopia, are all considered to be forms of refractive error.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section B, Topic 10.  Actual pathology or injury, other than refractive error, is required to support impairment of visual acuity.  Id.  Accordingly, although the STRs reflect diagnoses of presbyopia and astigmatism, service connection may not be established as a matter of law for any of these refractive errors.  See 38 C.F.R. § 3.303(c).  The benefit-of-the-doubt rule does not apply on this issue, as this is a determination that is made solely as a matter of applicable law to facts that are not in dispute.  Sabonis v. West, 6 Vet. App. 426, 430 (1994); see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

The preponderance of the evidence weighs against a relationship between the Veteran's other, non-refractive eye disorders and his exposure to non-ionizing radiation exposure from radar equipment.  Preliminarily, the Board notes that because there is no contention or other evidence that he was ever exposed to ionizing radiation during service, the provisions of 38 C.F.R. § 3.309(d) (2015) and 38 C.F.R. § 3.311 (2015) applicable to claims based on ionizing radiation do not apply.  

The Veteran's in-service exposure to non-ionizing radiation is established.  A December 1989 STR reflects that the Veteran was provided medical surveillance for potential exposure to non-ionizing radiation from a radar, and indicated that he was at low risk.  The Veteran was referred for an eye examination at this time, but this referral does not indicate that his non-ionizing radiation exposure was thought to cause any of his eye problems.  In his January 2011 hearing testimony, the Veteran stated that he was "told . . . that ours doesn't cause any problems whatsoever," apparently in reference to the radiation given the context of the discussion, and noted that he had undergone surgery prior to service to remove a sty from his left eye.  

In the May 2015 VA supplemental opinion, the examiner opined that the Veteran's blepharitis, ocular hypertension, dry eyes, hyperopia and astigmatism, and cataracts were less likely as not caused by or related to non-ionizing radiation.  The examiner explained that non-ionizing radiation includes the spectrum of ultraviolet (UV) light, visible light, infrared (IR), microwave (MW), radio frequency (RF), and extremely low frequency (ELF).  Lasers commonly operated in the UV, visible, and IR frequencies.  According to the examiner, UV and IR spectrum could cause cataracts.  However, radar used the radio or microwave spectrum, and neither of these spectrums will cause cataracts or lenticular changes, as explained by the examiner, although they can raise temperature in tissue. 

The examiner's opinion constitutes highly probative evidence weighing against a relationship to non-ionizing radiation exposure in service, as it represents the conclusion of a medical professional based on review of the Veteran's medical history and information regarding effects of non-ionizing radiation, and is supported by a clear explanation.  See Nieves-Rodriguez, 22 Vet. App. at 304 (holding that the probative value of medical opinion comes from its reasoning); Prejean v. West, 13 Vet. App. 444, 448 (2000) (holding that the Board may determine the probative value of medical opinions based on their detail and persuasiveness, and the physicians' access to a veteran's medical records).  Therefore, it carries a lot of weight in the Board's determination.  See Caluza, 7 Vet. App. at 506 (the Board must assess the weight of the evidence).  In essence, the examiner explained that the spectrum of non-ionizing radiation associated with radars and radio equipment is not the type that causes cataracts or lenticular changes, i.e. changes pertaining to the lenses.  

The Veteran has not submitted any evidence other than his own unsupported assertion that non-ionizing radiation from radar equipment caused his eye disorders.  He has not provided any explanation in support of this opinion other than that the radiation would also be "absorbed" by the eyes.  

The VA examiner's opinion carries more weight than the Veteran's bare assertion that in-service radiation exposure caused his eye disorders.  In this regard, the Board finds that this issue is a medically complex determination.  Such a relationship is not within the province of lay observation, since whether radiation exposure can cause the gradual development of cataracts, blepharitis or other disorders years later without any known or perceived injury at the time cannot be perceived or apprehended through the senses alone but rather requires a knowledge of medical or scientific principles related to non-ionizing radiation exposure, or perhaps a way to measure impacts on the eyes from such exposure that are not readily apparent.  Thus, for these reasons, although lay testimony may be competent evidence with respect to both the diagnosis and the etiology or cause of a disability, the determination in this case requires medical expertise and accordingly a competent medical opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that it was error to reject "categorically" lay statements on the issue of medical nexus, and similarly to make a categorical finding that a medical opinion was required); see Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature").  

Given the medically complex nature of this determination, the Veteran's unsupported statement that his eye disorders were caused by in-service non-ionizing radiation exposure from radar and radio equipment is not competent evidence, as he is a lay person in the field of medicine and science and thus does not have the expertise to render an informed opinion on this issue.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Thus, the Veteran's unsupported opinion lacks probative value.  See id. at 470-71 (in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration).  

Moreover, irrespective of whether the Veteran's opinion constitutes competent evidence, it is not supported by any rationale, as noted above.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion comes from its reasoning, and therefore is not entitled to any weight if it contains only data and conclusions).  Consequently, the Veteran's opinion lacks probative value on this ground as well.  See id.; Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence").  

In any event, the Veteran's unsupported lay opinion is outweighed by the May 2015 VA medical opinion, which was rendered by a medical professional who provided a specific explanation for the conclusion reached, namely that the Veteran's type of radiation exposure is not known to cause cataracts or changes to the lenses .  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation); see also Madden, 125 F.3d at 1481.  As discussed above, the Veteran has not submitted any pertinent evidence on the effects of non-ionizing radiation exposure from radar equipment on the eyes.  

The preponderance of the evidence also weighs against a relationship to any eye problems that manifested in service.  The STRs show eye examinations reflecting normal findings apart from hyperopic astigmatism (as shown, for example, in an August 1988 eye consultation examination), and prescriptions for glasses.  A physician's summary in a March 1981 report of medical history notes that the Veteran wore glasses for near vision but makes no other findings.  In various reports of medical history, the Veteran endorsed a history of eye trouble.  However, there is no indication that he was referencing eye trouble apart from the refractive error or the surgical removal of a sty from his left eye prior to service (as stated in his January 2011 hearing testimony).  A February 1978 eye examination report notes that the Veteran was hit in the head with the butt of an M16 and had temporary diplopia.  However, he did not have diplopia at the time of the examination, and the Veteran has not stated and there is no evidence suggesting that he had diplopia or other eye problems resulting from or continuing since this injury other than the pre-existing congenital refractive errors.  The December 1977 entry respecting this injury simply notes that the Veteran had been hit over the right eye and had a headache in the temple area and feelings of dizziness, and that light hurt his eyes.  There is no evidence of injury to the eye itself.  As already discussed, the evidence shows that the Veteran did not have ongoing eye problems subsequent to this injury and that his eyes were evaluated as normal on examination.  A May 1978 record reflects that the Veteran reported left eye pain and redness for one day, but that it felt better after soaks.  The eye examination was normal and he was assessed with resolving irritation.  A March 1987 STR shows that the Veteran had not worn glasses for a month as he had lost them, and reported tired eyes and strain.  A May 1988 eye examination report notes that the Veteran used glasses mainly for near vision but also occasionally for distance vision.  It was also noted that he had a sty removed twenty years earlier.  The June 1992 separation examination report reflects that the Veteran's eyes were clinically evaluated as normal.  

In the May 2015 VA opinion, the examiner opined that the Veteran's cataracts, hyperopia and astigmatism, dry eyes, ocular hypertension, and blepharitis were not caused by or related to service as they were not diagnosed in the service treatment records.  The examiner also noted that hyperopia and astigmatism were refractive errors.  Further, the examiner noted that dry eyes could be caused by aging, and that ocular hypertension has no known cause.  With regard to ocular hypertension, the examiner also noted that this condition refers to intraocular pressure elevated above normal range, with no signs of glaucoma, and that in-service eye exams showed normal intraocular pressure.  With regard to blepharitis, the examiner noted that this was an inflammation of the eyes usually caused by infection. 

In the August 2013 VA examination report, the examiner also opined that the Veteran's mild cataracts were not caused by or related to service.  The examiner explained that cataracts are related to the aging process of the lens, and the STRs did not show diagnoses of cataracts.  

With regard to presbyopia, the examiner stated in the August 2013 VA examination report that this was a decrease in accommodation resulting in the need for reading glasses and was an aging process of the lens.  As discussed above, because presbyopia is a refractive error and not a disability as defined under VA law, it is not eligible for service connection benefits.  See 38 C.F.R. § 3.303(c).

The August 2013 and May 2015 VA medical opinions show that the Veteran's blepharitis, cataracts, ocular hypertension, and dry eyes were not related to service because they did not manifest during service.  Although the examiner merely noted that the STRs did not reflect diagnoses of these conditions, there is no other evidence that they manifested during service and the Veteran has not stated otherwise.  Thus, the examiner's opinion makes clear that these conditions would only be related to service if they had manifested during that time.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion even when the rationale does not explicitly 'lay out the examiner's journey from the facts to a conclusion'"). 

The Board notes that the Veteran was asked during the January 2011 Board hearing whether he had "trouble seeing and with dry eyes during service," and he responded in the affirmative.  However, it is not clear that he was endorsing a history of dry eyes during service as opposed to the vision trouble, the latter which is well established with regard to manifesting during service.  The Board also does not find it credible that he had dry eyes as an ongoing or clinical condition during service, as he did not once report it during eye examinations, and the post-service treatment records do not show dry eyes until about 2007.  Thus, as he only made this assertion in support of a claim for benefits, and as it conflicts with the STRs showing consistently normal examination findings in several eye examination reports and no complaint of dry eyes, it is not credible that dry eyes manifested in service, at least as a clinical or ongoing condition as opposed to a transitory symptom.  See Caluza, 7 Vet. App. at 511 (holding that when determining whether lay evidence is satisfactory, the Board may properly consider, among other things, its consistency with other evidence submitted on behalf of the Veteran); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias[.]");Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); see also White v. Illinois, 502 U.S. 346, 356, 112 S. Ct. 736 (1992) (statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).
 
With regard to the Veteran's injury above the right eye from being hit with the butt of a rifle in December 1977, his one-time report in May 1978 of left eye pain and redness for one day, which was found to be resolving irritation with an eye examination otherwise normal, and his one-time report in March 1987 of eye tiredness and strain after not having his glasses for a month, there is no indication that these complaints are medically related to the later onset of his blepharitis, dry eyes, cataracts, or ocular hypertension years after service separation.  The VA examiner explained that these conditions were caused by the aging process or, in the case of ocular hypertension, had no known cause.  The long period of time between these one-time issues during service and the development of the eye conditions at issue decades later otherwise weighs against a relationship to service.  Moreover, as these eye conditions are not defined as chronic disease under 38 C.F.R. § 3.309(a), service connection may not be established based on chronicity in service or a continuity of symptomatology after service, neither of which is shown in any case.   See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2012).  Rather, service connection may only be established based on a medical nexus.  See Walker, 708 F.3d at 1338-39.  The Veteran has not alleged an earlier onset of these conditions or stated that they manifested during service, and the earliest documentation of them is in treatment records dated years after service separation.  The VA examiner's opinion, the long period of time that elapsed between service and the earliest evidence of these conditions, and the transitory nature of the Veteran's in-service complaints, with consistently normal eye examinations including at separation, all weigh against a medical nexus to service.  Thus, the third service connection element is not satisfied.  See Shedden, 381 F.3d at 1166-67; 38 C.F.R. § 3.303(a).  

The Veteran has not otherwise argued or submitted evidence supporting a relationship to service, or identified any other in-service disease or injury to which his eye disorders may be related.  

The Board notes that the Veteran also stated that he had glaucoma.  However, the medical evidence is generally negative for diagnosis of glaucoma, although some reports note pre-glaucoma due to intraocular pressure.  The April 2010 eye examination from Wal-Mart reflects the Veteran's report of "possible glaucoma," but the clinical diagnosis on examination was intraocular hypertension.  As explained in the May 2015 VA examination report, this represents intraocular pressure in the absence of glaucoma.  The Board accords more weight to this medical evidence based on clinical findings than to the Veteran's lay assertions.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence"); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation); see also Layno, 6 Vet. App. at 469; Jandreau, 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309.  

In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for bilateral eye and vision disorders, including incipient cataracts, blepharitis, dry eyes, ocular hypertension, presbyopia, astigmatism, and hyperopia is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for bilateral eye and vision disorders, including incipient cataracts, blepharitis, dry eyes, ocular hypertension, presbyopia, astigmatism, and hyperopia is denied. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


